~­

                        FOURTEENTH COURT OF APPEALS                                    FILED IN
                                                                               14th COURT OF APPEALS
                                                                                   HOUSTON, TEXAS
                       INFORMATION SHEET BY TRIAL COURT CLERK
                                                                               1/28/2015 4:24:47 PM
                                                                               CHRISTOPHER
   Note to trial court clerk: You are expected to file tile clerk's record by tile original dueA.date.
                                                                                                  PRINEIf
                                                                                         Clerk
   you camwt, you should advise tile Clerk of tire Fourtee11tlr Court of Appeals immediately in
    writing, stating tile reason and tile date by wllicll tile record will be filed. Generally speaking,
   for good cause shown, tile Court will grmtt 110 more than hYo extensio11s from tlte original due
   date, each extension not to exceed 30 days.

                       Appellate Case Number       1'-f-1*-
                                                     DI             0 llf:'-0\/
                                - ·~ ,·Trial Court Number a11d CoullfJ'.
    Trial Court Case Nm11ber iJ.OID.Jlj)3                                           ~-fJ...
                                                                                    ~-


                                 Information from Trial Court Clerk
           The clerk's record will be completed and filed with the appellate court clerk by the
           original due date, subject to payment arrangements being made.



   __      Appellant has made payment arrangements.




            /
  1 7      The clerk's record will not be filed by tJ\o_origiljal
           time to file .the clerk's record by   ~ · o.c<..:r- J
                                                                 ~date.       r request an extension of




           Appellant has not made payment arrangements and has been notified that the clerk's

           record is ready as of: - - - - - - - - - - - - - - - - - - -·




        Clerk's Signature, Full Address, and Phone Number:


                                                             -
                                                                    1/1._   t.o vl) 51~ u+r··cct.~ .,
l..)Lt.~                PO. 6o'{.- 1'1 a250
                                  1                      1
                                                             euiR_~-b\~         ¥      775r/
   l{V q                -5J-(I